United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wilmington, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Brett E. Blumstein, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1648
Issued: February 16, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 18, 2020 appellant, through counsel, filed a timely appeal from a May 18,
2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from OWCP’s last merit decision, dated May 16, 2019, to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one yea r or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 12, 1997 appellant, then a 33-year-old city letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he sustained neck and back injuries that day when he was struck
by a vehicle while he was delivering mail in the performance of duty. OWCP accepted his claim
for sprain of the neck, sprain of the back, thoracic region and sprain of the back, lumbar region.
Appellant sought treatment with Dr. Ralph N. Steiger, a Board-certified orthopedist, on
January 29, 1998, for right arm pain, neck pain, and middle to lower back pain with numbness and
tingling. He reported that on August 12, 1997 he began his mail route when he was struck from
behind by a vehicle going in reverse and his mailbag got caught on the bumper and he was slammed
into the back of the vehicle. Dr. Steiger diagnosed musculoligamentous sprain, cervical spine;
musculoligamentous sprain, lumbar spine with right lower extremity radiculitis; and supraspinatus
tendinitis of the right shoulder. He opined that as a direct result of the injury on August 12, 1997
appellant injured his neck, low back, and right shoulder. Dr. Steiger noted that appellant was
totally disabled.
On May 29, 1998 Dr. Steiger performed arthroscopy with partial resection of the right
glenoid labrum. He diagnosed tear of the glenoid labrum, right shoulder, and tendinitis o f the
rotator cuff. On October 14, 1998, Dr. Steiger performed arthroscopy with partial lateral
meniscectomy, chondroplasty of patella, and resection of the medial synovial plica, right knee. He
diagnosed tear of the lateral meniscus and chondromalacia of the patella and medial synovial plica,
right knee. On May 11, 1999 Dr. Steiger returned appellant to work with restrictions.
Appellant continued treating with Dr. Steiger who submitted interim orthopedic
evaluations from July 29, 1999 through September 18, 2007. Dr. Steiger diagnosed cervical,
lumbar, right shoulder, and right knee conditions. 3
On February 8, 2008 the employing establishment offered appellant a position as a
modified mark-up clerk. The duties included keying mail for eight hours a day. The tour of duty
was from 5:00 a.m. to 1:30 p.m. The physical requirements included: simple grasping and fine
manipulation up to eight hours a day.
In a disability status form dated February 12, 2008, Dr. Steiger noted a date of injury of
August 12, 1997. He noted diagnoses and provided work restrictions.

3

By decision dated December 13, 2000, OWCP issued a loss of wage-earning capacity (LWEC) determination
based on appellant’s actual earnings as a modified letter carrier. It found that he had worked in the position for over
60 days, commencing on or about December 21, 1998 and that the employment fairly and reasonably represented his
wage-earning capacity.

2

On July 7 and August 19, 2008 appellant filed claims for compensation (Form CA-7) for
work-related disability for the period June 27 through September 4, 2008.
By decision dated August 28, 2008, OWCP denied appellant’s claim, finding that he had
not established disability from work for the period beginning June 27 through September 4, 2008
causally related to the accepted August 12, 1997 employment injury. By decision dated
February 17, 2009, an OWCP hearing representative affirmed the decision dated August 28, 2008.
On September 4, 2008 appellant filed CA-7 forms for work-related disability for the period
beginning September 2, 2008.
By decision dated October 31, 2008, OWCP denied appellant’s claims, finding that he had
not established disability from work for the period beginning September 2, 2008 causally related
to the accepted August 12, 1997 employment injury. By decision dated May 5, 2009, an OWCP
hearing representative affirmed the decision dated October 31, 2008.
Appellant continued to file CA-7 forms for work-related disability for the period beginning
September 26, 29, October 12, and October 11 through 26, 2011.4
By decision dated December 9, 2011, OWCP denied appellant’s claim for a recurrence of
disability.
On July 22, 2014 appellant filed a Form CA-7 for work-related disability for the period
September 10, 2012 through December 24, 2013.
By decision dated October 16, 2014, OWCP denied appellant’s claim for compensation.
On July 17, 2015 appellant filed a Form CA-7 for work-related disability for the period
May 29 through July 10, 2015.5
By decision dated October 7, 2015, OWCP denied appellant’s claim for a recurrence of
disability.
OWCP received additional evidence. Appellant continued to receive treatment from
Dr. Steiger who submitted interim orthopedic evaluations dated July 7, 2015 through
April 25, 2018. Dr. Steiger noted a date of injury of August 12, 1997 and provided multiple
diagnosed conditions and continued appellant’s work restrictions. He submitted disability status
reports from October 6, 2015 through April 2, 2019 that noted diagnoses and work restrictions.
On April 2, 2019 appellant filed a Form CA-7 for work-related disability for the period
August 12, 2018 through May 12, 2019.6

4

OWCP developed the claim as a recurrence of disability.

5

OWCP developed the claim as a recurrence of disability.

6

OWCP developed the claim as a recurrence of disability.

3

In support of his claim, appellant submitted interim orthopedic evaluations from
Dr. Steiger dated August 14, 2018 through March 5, 2019. Dr. Steiger noted a date of injury of
August 12, 1997 and diagnosed musculoligamentous sprain cervical, musculoligamentous sprain
lumbar with right lower extremity radiculitis, tear of superior and anterior glenoid labrum right
shoulder, herniated disc at L3-4 and L4-5, some shredding of the right rotator cuff, arthroscopy of
the right shoulder with partial resection of glenoid labrum, May 29, 1998, bilateral patellar
tendinitis, tear lateral meniscus of the right knee, medial plica, right knee, chondromalacia patella
right knee, status post arthroscopy of the right knee with partial meniscectomy and synovectomy
and chondroplasty patella, October 14, 1998, herniated disc thoracic spine, disc bulges C5-6 and
C6-7, impingement syndrome right shoulder, osteoarthritis of the right knee, posterior dislocation
terminal portion of coccyx, and bilateral C6-7 radiculopathy. He opined that appellant was
temporarily totally disabled. Dr. Steiger also submitted disability status reports from August 14,
2018 through April 2, 2019. He repeated the diagnosed conditions listed in his interim reports and
opined that appellant was temporarily totally disabled.
In a development letter dated April 11, 2019, OWCP advised appellant of the deficiencies
of his recurrence claim and informed him of the type of factual and medical evidence needed. It
provided a questionnaire for his completion. OWCP afforded appellant 30 days to submit the
requested evidence.
Appellant thereafter submitted disability status reports from Dr. Steiger from February 19
through May 10, 2019. He repeated the diagnosed conditions listed in his interim repo rts and
opined that appellant was temporarily totally disabled.
On April 25, 2019 appellant filed a Form CA-7 for work-related disability for the period
March 30 through April 12, 2019.7
In response to the development letter on May 8, 2019 appellant indicated that he worked
at the Santa Ana Processing and Distribution Center as an automation clerk. His job duties
included standing, walking, ledge loading, casing mail, pulling down mail, f eeding mail into the
automation machine, pushing, pulling all-purpose containers (APC), and hampers. Appellant
indicated that he did not have to perform real physical labor until he started working at the main
facility and began to experience pain and stiffness. He reported that his symptoms were present
continuously and were made worse by standing, walking, pushing, pulling, and lifting. Appellant
advised that he did not sustain any other injuries and had no outside hobbies.
By decision dated May 16, 2019, OWCP denied appellant’s recurrence claim, finding that
he had not established that he was disabled or further disabled due to a material change or
worsening of his accepted work-related conditions.
OWCP received additional evidence. Appellant submitted interim orthopedic evaluations
from Dr. Steiger dated March 5, 2019 through February 11, 2020. In these reports he noted a date
of injury of August 12, 1997 and diagnosed musculoligamentous sprain cervical,
musculoligamentous sprain lumbar with right lower extremity radiculitis, tear of superior and
anterior glenoid labrum right shoulder, herniated disc at L3-4 and L4-5, some shredding of the
7

OWCP developed the claim as a recurrence of disability.

4

right rotator cuff, arthroscopy of the right shoulder with partial resection of glenoid labrum,
patellar tendinitis of right knee, tear lateral meniscus of the right knee, medial plica right knee,
chondromalacia patella right knee, status post arthroscopy of the right knee with partial
meniscectomy and synovectomy and chondroplasty patella, herniated disc thoracic spine, disc
bulges C5-6 and C6-7, impingement syndrome right shoulder, osteoarthritis of the right knee,
posterior dislocation terminal portion of coccyx, and bilateral C6 -7 radiculopathy. Dr. Steiger
opined that appellant was temporarily totally disabled.
Appellant submitted disability status reports from Dr. Steiger from May 10, 2019 through
February 11, 2020. Dr. Steiger noted a date of injury of August 12, 1997 and diagnosed
musculoligamentous sprain cervical, musculoligamentous sprain lumbar with right lower
extremity radiculitis, tear of superior and anterior glenoid labrum right shoulder, herniated disc at
L3-4 and L4-5, some shredding of the right rotator cuff, arthroscopy of the right shoulder with
partial resection of glenoid labrum, patellar tendinitis right knee, tear lateral meniscus of the right
knee, medial plica right knee, chondromalacia patella right knee, status post arthroscopy of the
right knee with partial meniscectomy and synovectomy and chondroplasty patella, herniated disc
thoracic spine, disc bulges C5-6 and C6-7, impingement syndrome right shoulder, osteoarthritis of
the right knee, posterior dislocation terminal portion of coccyx, and bilateral C6 -7 radiculopathy.
In a June 14, 2019 disability status report, Dr. Steiger noted a date of injury of May 11, 2000 and
provided diagnoses and opined that appellant was partially disabled and could work with
restrictions.8
On May 8, 2020 appellant, through counsel, requested reconsideration. He asserted that
new reports from Dr. Steiger dated June 14, 2019 and January 7, 2020 were well rationalized and
supported appellant’s claim for a recurrence of disability.
By decision dated May 18, 2020, OWCP denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his or her own motion or on application. 9
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by

8
Appellant filed several CA-7 forms for work-related disability for the period May 11 through 24, 2019, June 4
through 21, 2019, July 20 through August 16, 2019, August 24 through September 6, 2019, September 28 through
October 11, 2019, October 26 through November 8, 2019, December 21, 2019 through January 7, 2020, and
February 22 through March 6, 2020.
9

Id. at § 8128(a); see M.S., Docket No. 19-1001 (issued December 9, 2019); L.D., Docket No. 18-1468 (issued
February 11, 2019); see also V.P., Docket No. 17-1287 (issued October 10, 2017); W.C., 59 ECAB 372 (2008).

5

OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.10
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought. 11 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits. 12 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits. 13
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, pursuant to 5 U.S.C. § 8128(a).
Appellant has neither established that OWCP erroneously applied or interpreted a specific
point of law, nor did he advance a relevant legal argument not previously considered by OWCP.
In his May 8, 2020 request for reconsideration, appellant’s counsel argued that he was disabled
due to a material change or worsening of his accepted work-related conditions. He referenced new
reports from Dr. Steiger dated June 14, 2019 14 and January 7, 2020, which listed multiple
diagnoses due to appellant’s August 12, 1997 work injury and opined that appellant was
temporarily totally disabled. Counsel’s reconsideration request does not advance a new legal
argument not previously considered, nor show that OWCP erroneously applied or interpreted a
specific point of law. The Board finds that the argument made by appellant on reconsideration
was cumulative, duplicative, or repetitive in nature and was insufficient to warrant reopening the
claim for merit review. 15 Thus, appellant is not entitled to a review of the merits of his claim based
on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).16
In support of his request for reconsideration, appellant submitted interim orthopedic
evaluations from Dr. Steiger dated March 5, 2019 through February 11, 2020 and disability status
reports dated May 10, 2019 through February 11, 2020. However, these reports are similar to
10

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also K.L., Docket No. 17-1479 (issued December 20, 2017); C.N.,
Docket No. 08-1569 (issued December 9, 2008).
11

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (September 2020).
Timeliness is determined by the document receipt date of the request for reconsideration as indicated by the received
date in the Integrated Federal Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
12

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

13

Id. at § 10.608(b); M.S., Docket No. 19-0291 (issued June 21, 2019); E.R., Docket No. 09-1655 (issued
March 18, 2010).
14

In this report Dr. Steiger provides a date of injury of May 11, 2000 and opined that appellant could return to work
with restrictions.
15

J.V., Docket No. 19-1554 (issued October 9, 2020); see T.B., Docket No. 16-1130 (issued September 11, 2017).

16

G.Q., Docket No. 18-1697 (issued March 21, 2019); Alan G. Williams, 52 ECAB 180 (2000).

6

Dr. Steiger’s other interim reports dated July 7, 2015 through March 5, 2019 and disability status
reports dated October 6, 2015 through May 10, 2019 that were previously considered by OWCP
in its May 16, 2019 decision and determined to be insufficient. As these reports repeat evidence
already of record, it is cumulative and does not constitute relevant and pertinent new evidence.
Therefore, it is insufficient to require OWCP to reopen the claim for consideration of the merits.17
Because appellant did not provide relevant and pertinent new evidence not previously considered
by OWCP, he was not entitled to a review of the merits based on the third requirement under
20 C.F.R. § 10.606(b)(3).18
On appeal counsel argues that Dr. Steiger’s reports were well rationalized and establish
that appellant was further disabled due to a material change/worsening of his accepted workrelated conditions and was unable to work. As explained above, he has not shown that OWCP
erroneously applied or interpreted a specific point of law, advanced a relevant legal argument not
previously considered by OWCP, or constitutes relevant and pertinent new evidence not previously
considered by OWCP.
The Board accordingly finds that appellant has not meet any of the three requirements
under 20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit
review.19
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, pursuant to 5 U.S.C. § 8128(a).

17

S.F., Docket No. 18-0516 (issued February 21, 2020); James W. Scott, 55 ECAB 606, 608 n.4 (2004); Eugene F.
Butler, 36 ECAB 393, 398 (1984).
18

See 20 C.F.R. § 10.606(b)(3)(iii).

19

See S.M., Docket No. 18-0673 (issued January 25, 2019); A.R., Docket No. 16-1416 (issued April 10, 2017);
M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006) (when a request for reconsideration does not meet
at least one of the three requirements enumerated under section 10.606(b), OWCP will deny the request for
reconsideration without reopening the case for a review on the merits).

7

ORDER
IT IS HEREBY ORDERED THAT the May 18, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 16, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

